Case 2:15-cr-00127-NR Document 71 Filed 10/27/20 Page 1 of 9




        UNITED STATES DISTRICT COURT
  FOR THE WESTERN DISTRICT OF PENNSYLVANIA


                      No. 2:15-cr-127-NR


   UNITED STATES,

                               v.

   EDWARD WESLEY BAYNE, III,

                                           Defendant.


                 MEMORANDUM OPINION


   J. Nicholas Ranjan, United States District Judge

          In July 2015, Edward Bayne pled guilty to one count
   of child-pornography charges. Currently serving a seven-
   year prison sentence for his offense, Mr. Bayne now moves
   the Court for immediate compassionate release from prison
   due to the threat of the COVID-19 pandemic.

         This Court has discussed the standard for granting
   such motions for early release in United States v.
   Somerville, — F. Supp. 3d —, 2020 WL 2781585 (W.D. Pa.
   May 29, 2020) (Ranjan, J.). Under that standard, a
   medically compromised prisoner’s showing of non-
   speculative risk of exposure to COVID-19 can justify
   compassionate release, unless the section 3553(a)
   sentencing factors weigh significantly against that
   outcome.



                             -1-
Case 2:15-cr-00127-NR Document 71 Filed 10/27/20 Page 2 of 9




          Here, Mr. Bayne has not made a strong enough
   showing to justify the sentence reduction he seeks. While
   the government concedes for purposes of the present
   motion that Mr. Bayne has shown “extraordinary and
   compelling” reasons for his early release, the Court
   concludes that the section 3553(a) factors do not justify Mr.
   Bayne’s release, given the seriousness and circumstances
   of his offense and the nature of his original sentence.

         Mr. Bayne’s motion is therefore denied.

                        BACKGROUND

          Mr. Bayne is serving a sentence of seven-years
   imprisonment after pleading guilty to possession of
   material depicting the sexual exploitation of a minor in
   violation of 18 U.S.C. § 2252(a)(4)(B) & (b)(2). The term of
   imprisonment will be followed by 10 years of supervised
   release. Mr. Bayne must also pay $12,000 in restitution.

          Mr. Bayne is currently scheduled to be released from
   prison on October 29, 2021. With one year remaining on
   his prison sentence, Mr. Bayne now moves under 18 U.S.C.
   § 3582(c)(1)(A)(i) for a reduction of his prison sentence to
   time served based on his underlying medical conditions
   and the risk of exposure to COVID-19 at FCI Loretto. 1 The
   government opposes Mr. Bayne’s release.

         Because the Court writes for the benefit of the
   parties, who are presumably familiar with the pertinent
   background facts, the Court will dispense with any
   comprehensive summary of those facts and only reference
   those facts necessary to its decision as they become
   relevant to the analysis below.

                 DISCUSSION & ANALYSIS

        Under 18 U.S.C. § 3582(c)(1)(A)(i), a court may—
   upon consideration of a compassionate-release motion—

   1 Mr. Bayne initially filed his motion pro se. [ECF 52, 55].
   After the Court appointed counsel for Mr. Bayne, counsel
   filed a new motion on Mr. Bayne’s behalf. [ECF 56, 62].
   After the government filed its opposition, [ECF 64], Mr.
   Bayne’s counsel filed a reply brief, [ECF 68]. The Court
   considered all these filings in reaching its decision.
                               -2-
Case 2:15-cr-00127-NR Document 71 Filed 10/27/20 Page 3 of 9




   “reduce” a term of imprisonment if it finds that (1)
   “extraordinary and compelling reasons” warrant the
   sentence reduction, (2) the reduction is “consistent with
   applicable policy statements issued by the Sentencing
   Commission,” and (3) consideration of the ordinary
   sentencing factors under 18 U.S.C. § 3553(a) favors
   reduction.

         In 2018, Congress passed the First Step Act, which
   generally provides more opportunities for prisoners to seek
   compassionate release under section 3582(c)(1)(A)(i). See
   Somerville, 2020 WL 2781585, at *2-3 (discussing the
   purpose and enactment of the First Step Act); United
   States v. Freed, No. 11-cr-132, 2020 WL 5604057, at *3
   (W.D. Pa. Sept. 18, 2020) (Ranjan, J.) (same). Under the
   First Step Act, a prisoner may bring a compassionate-
   release motion directly to court, as long as he or she first
   exhausts his or her administrative remedies. See 18 U.S.C.
   § 3582(c)(1)(A) (requiring the prisoner, before filing his or
   her own motion, to first ask the Bureau of Prisons to file a
   motion on his or her behalf and then either exhaust the
   BOP’s administrative appeal process or wait 30 days,
   whichever comes first).

          Here, the government concedes that Mr. Bayne has
   exhausted his administrative remedies, and has
   sufficiently serious medical conditions to comprise
   extraordinary and compelling reasons that could warrant
   his release. The government argues, however, that Mr.
   Bayne fails to show that the section 3553(a) factors
   warrant his release. Because the Court concludes that the
   applicable section 3553(a) factors weigh against Mr.
   Bayne’s requested sentence reduction, the Court will deny
   Mr. Bayne’s motion for early release.

         A.     Mr. Bayne has satisfied the 30-day
                “lapse”   period   to    exhaust his
                administrative remedies.

          Section 3582(c)(1)(A) permits a prisoner to bring a
   compassionate-release motion “after the defendant has
   fully exhausted all administrative rights to appeal a failure
   of the Bureau of Prisons to bring a motion on the
   defendant’s behalf or the lapse of 30 days from the receipt
   of such a request by the warden of the defendant’s facility,

                               -3-
Case 2:15-cr-00127-NR Document 71 Filed 10/27/20 Page 4 of 9




   whichever is earlier[.]” 18 U.S.C. § 3582(c)(1)(A). In other
   words, the prisoner “must at least ask the [BOP] to [file a
   compassionate-release motion] on their behalf and give
   BOP thirty days to respond.” United States v. Raia, 954
   F.3d 594, 595 (3d Cir. 2020) (citing 18 U.S.C. §
   3582(c)(1)(A)); United States v. Harris, 973 F.3d 170, 171
   (3d Cir. 2020).

         Here, the government concedes that Mr. Bayne has
   exhausted his administrative remedies by requesting a
   motion for reduction in sentence from the Warden of FCI
   Loretto more than 30 days ago. [ECF 64, pp. 5-6]. The
   Court agrees. Mr. Bayne has exhausted his administrative
   remedies and the Court may properly consider his motion.

         B.     The government concedes that Mr.
                Bayne has shown “extraordinary and
                compelling reasons” that could justify
                his release.

         To justify early release from prison under 18 U.S.C.
   § 3582(c)(1)(A)(i), the defendant must show that there are
   “extraordinary and compelling reasons” that warrant his
   or her release. This Court has previously discussed the
   burden a defendant must meet to show that there are
   “extraordinary and compelling reasons.” See, e.g.,
   Somerville, 2020 WL 2781585, at *7-8; Freed, 2020 WL
   5604057, at *5-6.

          But here, the Court does not need to analyze
   whether Mr. Bayne has met his burden, as the government
   agrees that Mr. Bayne has shown extraordinary and
   compelling reasons that could justify his early release.
   [ECF 64, pp. 6-9 (“[I]n the context of the COVID-19
   pandemic, the government agrees that Bayne . . . has a
   ‘serious physical or medical condition’ that ‘substantially
   diminishes’ the defendant’s ability ‘to provide self-care
   within the environment of a correctional facility’ during the
   pandemic, and is therefore an ‘extraordinary and
   compelling reason’ for release under 18 U.S.C. §
   3582(c)(1)(A)(i).”)].

         Specifically, the government acknowledges that Mr.
   Bayne suffers from several health conditions that place
   him at a higher risk for contracting COVID-19—including,

                               -4-
Case 2:15-cr-00127-NR Document 71 Filed 10/27/20 Page 5 of 9




   obesity, sleep apnea, and hypothyroidism. The government
   also acknowledges that Mr. Bayne ordinarily uses a CPAP
   machine while sleeping, but due to the risk of COVID-19
   potentially being spread by using such machines, the BOP
   ordered Mr. Bayne to discontinue the use of his machine
   for the time being.

          In light of the parties’ apparent agreement as to Mr.
   Bayne’s serious medical conditions, the Court will, for
   purposes of this motion, assume that extraordinary and
   compelling reasons are present here. The Court turns now
   to the crux of the issue—the section 3553(a) considerations.

         C.     Reducing Mr. Bayne’s sentence would
                conflict with the section 3553(a)
                considerations.

           The existence of extraordinary and compelling
   reasons does not automatically warrant early release.
   Rather, the Court must also consider the ordinary
   sentencing factors under 18 U.S.C. § 3553(a) “to the extent
   that they are applicable.” 18 U.S.C. § 3582(c)(1)(A); see
   United States v. Easter, 975 F.3d 318, 322, 327 (3d Cir.
   2020). If the section 3553(a) factors weigh strongly against
   release, that can overcome otherwise “extraordinary and
   compelling reasons.” See United States v. Jones, No. 12-38,
   2020 WL 3871084, at *4 (W.D. Pa. July 8, 2020) (Ambrose,
   J.) (“[I]n considering the section 3553(a) factors, the Court
   should assess whether those factors outweigh the
   ‘extraordinary and compelling reasons’ warranting
   compassionate         release,     particularly      whether
   compassionate release would undermine the goals of the
   original sentence.”) (cleaned up). 2


   2  The section 3553(a) factors are: (1) the nature and
   circumstances of the offense and the history and
   characteristics of the defendant; (2) the need for the
   sentence imposed (a) to reflect the seriousness of the
   offense, to promote respect for the law, and to provide just
   punishment for the offense, (b) to afford adequate
   deterrence to criminal conduct, (c) to protect the public
   from further crimes of the defendant, and (d) to provide the
   defendant with needed educational or vocational training,
   medical care, or other correctional treatment in the most
                               -5-
Case 2:15-cr-00127-NR Document 71 Filed 10/27/20 Page 6 of 9




          The Court has considered the record in this case,
   including the pre-sentence report, the sentencing
   submissions, and the materials submitted by the parties in
   connection with this motion. E.g., [ECF 13, 14, 34, 43, 47].
   Based on this record, the Court finds, taking a holistic view
   of all the applicable section 3553(a) factors, a sentencing
   reduction here is inappropriate. Specifically, the nature
   and circumstances of the offense, Mr. Bayne’s
   characteristics, and the need for the sentence imposed to
   reflect the seriousness of the offense, to promote respect for
   the law, to provide just punishment for the offense, to
   afford adequate deterrence, and to protect the public from
   further crimes of Mr. Bayne, all counsel against early
   release.

          No one disputes that Mr. Bayne’s crime is serious.
   In 2013, the authorities began investigating Mr. Bayne
   after an investigative officer downloaded a file from Mr.
   Bayne (through a file-sharing network) that contained
   multiple child-pornographic images and videos. 3 As it
   turned out, such conduct was not a one-time occurrence for
   Mr. Bayne. He used peer-to-peer networks to download
   numerous child pornography files, and had a “voluminous”
   collection of child pornography stored on his computer
   equipment.

         When the authorities initially searched Mr. Bayne’s
   computer files after obtaining a search warrant, they found
   over 600 still images and 20 videos showing the sexual

   effective manner; (3) the kinds of sentences available; (4)
   the kinds of sentence and the sentencing range established
   for the applicable category of offense committed by the
   applicable category of defendant as set forth in the
   guidelines; (5) any pertinent policy statement; (6) the need
   to avoid unwarranted sentence disparities among
   defendants with similar records who have been found
   guilty of similar conduct; and (7) the need to provide
   restitution to any victims of the offense. See United States
   v. Jackson, 390 F. App’x 130, 133, n.5 (3d Cir. 2010)
   (cleaned up).

   3 The following facts are taken from the record, including
   the pre-sentence report and the sentencing submissions.
   E.g., [ECF 13, 14, 34, 43, 47].
                               -6-
Case 2:15-cr-00127-NR Document 71 Filed 10/27/20 Page 7 of 9




   exploitation of minor-aged children. The child-
   pornographic images and videos were “sadistic,
   masochistic, and of a violent nature.” Upon a later
   investigation of Mr. Bayne’s electronic storage devices, the
   authorities found approximately 900 more videos and
   “numerous” still images depicting child pornography that
   Mr. Bayne had stored. These videos and images sometimes
   depicted victims under the age of eight, and involved
   bondage and other sadistic and violent conduct. In storing
   these files, Mr. Bayne created a library of child
   pornography on his computer, organizing the videos and
   photos by their content. And not only did Mr. Bayne
   possess, organize, and view these child-pornographic
   videos and images, he also assisted in distributing them.

          The depraved scenes in these videos and images
   certainly caused extensive trauma to the children, who
   were victimized so that adults, like Mr. Bayne, could view
   them. And the trauma these victims suffer is heightened
   as the victims were merely minors—individuals who now
   must live most of their life with those experiences. What’s
   more, Mr. Bayne viewed, stored, categorized, and
   distributed these images and videos while holding a
   position warranting the public’s trust—mayor of the city of
   Seven Fields, Pennsylvania.

          Further weighing against early release, Mr. Bayne
   committed his offense through electronic means, sitting in
   his home. Thus, Mr. Bayne’s crime, unlike other crimes,
   can be executed without ever walking out the front door.
   See, e.g., United States v. Feiling, 453 F. Supp. 3d 832, 842
   (E.D. Va. 2020) (denying motion for compassionate release
   in part because “Defendant committed his instant [child-
   pornographic] offense while at home, meaning a term of
   home confinement would be less likely to protect the
   public”); United States v. Miezin, 456 F. Supp. 3d 911, 916
   (N.D. Oh. 2020) (“In today’s society with smartphones,
   tablets, laptops, smart TVs, and countless other devices, it
   would not be possible to place [Defendant] in home
   confinement and eliminate his ability to engage in his prior
   criminal [child-pornographic] conduct.”); United States v.
   Clews, No. 17-cr-145, 2020 WL 3529780, at *4 (S.D. Cal.
   June 30, 2020) (“Though Defendant argues he would
   remain at home and pose no danger to the community,
   much of the conduct attributed to Defendant for which he

                               -7-
Case 2:15-cr-00127-NR Document 71 Filed 10/27/20 Page 8 of 9




   is presently incarcerated occurred from the comfort of his
   home. He possessed, distributed and produced child
   pornography at, from and on his ranch.”).

          In addition to the seriousness and circumstances of
   the offense, Mr. Bayne’s characteristics do not counsel in
   favor of a sentence reduction. Mr. Bayne argues that
   various tests and assessments he underwent indicate he is
   not a threat to society. Specifically, Mr. Bayne emphasizes
   that he derived no sexual pleasure or gratification from his
   child-pornography files. Instead, he asserts that he
   collected the child pornography, not out of sexual pleasure,
   but out of “compulsi[on].” [ECF 68, p. 2]. But if Mr. Bayne
   “compulsively collect[ed] the [child pornography] files
   among other forms of pornography,” as he asserts, the
   Court cannot discern how such compulsion renders him
   less of a threat to society than one who collects child
   pornography for sexual pleasure. Compulsion is just as
   much, if not more, of a motivator as personal pleasure.

         Finally, considering just punishment, deterrence,
   and sentencing disparities, Mr. Bayne’s sentence weighs
   against a reduction here. The starting point for any
   sentence is, of course, the advisory sentencing guidelines.
   The guidelines range for Mr. Bayne’s sentence was 97-121
   months. The sentence imposed was 84 months—thus
   already reflecting a significant downward variance.

          The Court is concerned that any further sentence
   reduction here, in light of the specific facts of this case and
   the sheer volume of child-pornographic images and videos,
   would not promote respect for the law and would not be a
   sufficient deterrent for the serious nature of the crimes.
   See, e.g., United States v. Sachtleben, No. 12-cr-127, 2020
   WL 5095451, at *5 (S.D. Ind. Aug. 27, 2020) (denying
   motion for compassionate release in part because the
   defendant’s child-pornographic crimes “involved minor
   victims . . . . These crimes were extremely serious and
   warrant just punishment to deter others. Furthermore, his
   crimes can be committed at home on the computer”);
   United States v. Malecki, No. 17-cr-18, 2020 WL 4013050,
   at *6 (W.D.N.Y. July 16, 2020); United States v. Franco,
   No. 14-cr-10205, 2020 WL 5548819, at *2-3 (D. Kan. Sept.
   16, 2020). Such a reduction too would create sentencing
   disparities that the law seeks to avoid. See, e.g., United

                                -8-
Case 2:15-cr-00127-NR Document 71 Filed 10/27/20 Page 9 of 9




   States v. Begin, 696 F.3d 405, 412 (3d Cir. 2012) (stating
   that section “3553(a)(6) is designed to discourage” sentence
   “disparities within the federal system”).

         The Court concludes, taking a holistic view of the
   applicable 3553(a) factors, that reducing Mr. Bayne’s
   sentence is not warranted here.

          The Court’s finding isn’t meant to diminish Mr.
   Bayne’s health conditions.       But Congress has only
   authorized compassionate release if such a release is
   consistent with the sentencing factors under section
   3553(a). As discussed above, a sentencing reduction here—
   even one that is only a reduction of about one year—would
   produce a sentence that conflicts with the factors the Court
   must weigh in evaluating a compassionate-release motion.

                        CONCLUSION

         For the reasons discussed above, Mr. Bayne’s motion
   for compassionate release under 18 U.S.C. §
   3582(c)(1)(A)(i) is denied.

         An appropriate order follows.

   DATED this 27th day of October, 2020.

                             BY THE COURT:


                             /s/ J. Nicholas Ranjan
                             United States District Judge




                              -9-
